Citation Nr: 1213769	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran resides in the jurisdiction of the Atlanta, Georgia RO.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that, at the Board hearing, the Veteran has presented evidence indicating that he is unemployable due to service-connected PTSD with major depression.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  For this reason, the Board has modified the issues on appeal to include the matter of entitlement to a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

PTSD with major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including work or worklike setting and inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A February 2005 letter provided the Veteran with notice of the evidence required to reopen his claim for service connection for PTSD.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The December 2006 SOC explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

The Veteran has appealed the initial rating assigned following the grant of service connection for PTSD.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claims for higher initial ratings.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id.  The December 2006 SOC advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has  had VA examinations.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Posttraumatic stress disorder with major depressive disorder is rated under DC 9411.  Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assignable with total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 , DC 9411.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The criteria for a 70 percent rating for major depressive disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.   Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011). 

According to the GAF scale in DSM IV, a score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995). A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

The Veteran has appealed the initial rating assigned for PTSD with major depressive disorder.  A May 2005 rating decision granted service connection for PTSD and assigned a 30 percent rating.  

The Veteran had a VA examination in March 2005.  The VA examiner indicated that the claims file was reviewed.  The examination report indicates that the Veteran reported continued symptoms of PTSD.  The Veteran reported nightmares.  He indicated that he avoided thoughts and feelings associated with his Vietnam experience and avoided activities that reminded him of Vietnam.  He reported that he experienced symptoms of increased arousal, including trouble falling asleep.  The Veteran also reported symptoms of depression, including depressed  mood, crying spells, insomnia, decreased energy, anhedonia, decreased appetite with weight loss, decreased concentration, making statements about death and suicidal ideation.  With respect to occupational function, the examiner noted that the Veteran was medically retired from the railroad in 2001 following 32 years of service.  He was medically retired due to degenerative disease of the back.  

On mental status examination, it was noted that the Veteran was pleasant and cooperative with the examination.  The Veteran displayed prominent psychomotor retardation, with both slowed body movements and slowed speech and thought processing.  He had good eye contact.  His speech was of slow rate, normal volume and good articulation.  His mood was extremely nervous.  Affect was depressed and anxious.  With regard to thought process, the Veteran had long question latency before answering questions.  There was marked poverty of content.  There was no paranoia or hallucinations.  Thought content was appropriate to the situation.  There was no suicidal ideation or plans and no homicidal ideation or plans.  There were no ideas of plans to harm others.  

Regarding cognitive testing, the Veteran's thought processing and cognitive abilities were slow.  The Veteran was cognitively intact with regard to orientation, calculation, recall memory, remote memory and fund of knowledge.  Recent memory was intact to 3/3 items immediately but required one prompt to complete this task.  Concentration was intact, with the Veteran naming the months of the year backwards, although this task was completed extremely slowly.  The Veteran's abstraction ability was intact to simple similarities and proverbs but concrete for more difficult similarities and proverbs.  The examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 60.  The examiner indicated that there were some moderate symptoms of moderate difficulty in social, occupational or school functioning.  

The examiner provided an integrated summary and conclusion.  With respect to employment, it was noted that the Veteran had a difficult time accomplishing tasks due to his poor energy and depressed mood.  It was noted that the Veteran tended to avoid his family members and only saw them one time per year.  With respect to social relationships, the Veteran reported that he did not have a social life.  

In the Notice of Disagreement dated in August 2005, the Veteran indicated that he has frequent panic attacks and mood swings and cannot maintain effective work or social relationships.  

In August 2006, the Veteran submitted a statement from a private psychiatrist, Dr. J.S., M.D.  It was noted that the Veteran had stopped his medication, had lost weight, was more nauseated, was sloppy in his grooming and was not sleeping.  It was noted that the Veteran appeared listless, hopeless and disorganized in his thinking.  It was further noted that the Veteran was extremely depressed and appeared at risk for total decompensation as his memories of events in Vietnam became more dominant and controlling.  Dr. J.S. noted that the Veteran had given up social contacts and isolated himself, even from family. 

In the substantive appeal dated in January 2007, the Veteran contended that his PTSD and depression were factors in his retirement from his railroad job.  

In a February 2007 statement, Dr. M.J., M.D. indicated that he treated the Veteran since 1999.  Dr. M.J. noted that the Veteran had been severely depressed for all of those  years.  It was noted that, on several occasions, the Veteran had related episodes of flashbacks centering upon his experiences in Vietnam.  On those occasions, he had to fight back tears.  It was noted that the Veteran said he had insomnia and had nightmares when he did sleep.  

In addition, it was noted that the Veteran had social anxiety and little interaction with activities outside his home.  He did not participate in any sports, any regular church or leisure activities.  He rarely visited with his family.  Dr. M.J. opined that the Veteran is unemployable.  

In an April 2009 statement, Dr. R.B., M.D., noted that the Veteran was a patient at his facility due to his emotional condition, which was manifested by episodes of anger, flashbacks, and nightmares.  It was noted that the Veteran had nightmares and was very depressed.  Dr. R.B. stated that the Veteran was a poor responder to medication, which is the reason that his medications were changed frequently.  Dr. R.B. opined that the Veteran was not employable.  

The Veteran had a VA examination in November 2009.  The VA examiner indicated that the claims file was reviewed.  On mental status examination, it was noted that the Veteran answered questions easily and reached goal ideas without difficulty.  He spoke in a calm, clear voice at normal speed.  He was articulate and informative, cooperative, pleasant and appropriate.  He was oriented times four.  There was no evidence of psychotic thought process.  His thoughts were logical, coherent and linear.  There was no evidence of loosened association or flight of ideas.  There was no evidence of tangentiality or circumstantiality.  There was no evidence of hallucinations or delusions and no evidence of obsessions or compulsions.  It was noted that the Veteran's mood was mildly apprehensive, improving during the course of the session.  His affect was neutral in amplitude.  There was no evidence of destructive ideation directed at himself or others.  The examiner noted that the Veteran's memory for recent and remote events was intact.  The Veteran's intellectual functioning was in the normal to high-normal range.  Insight and judgment for routine life events was good.  The examiner assigned a GAF score of 55.  With regard to employment, the examiner noted that the Veteran had worked for a railroad for 32 years and was retired.  The examiner indicated that the Veteran was retired because of a back condition.

In August 2010, the Veteran testified at a Board hearing.  The Veteran testified that he experiences impaired judgment.  He indicated that he sometimes had suicidal ideation.  The Veteran further indicated that he had problems with his memory.  He stated that, during his 32 years in his job at the railroad, he missed over five years of work because of symptoms related to depression and anxiety. 

In January 2011, the Board remanded this matter to obtain another VA examination.  The Veteran was afforded a VA examination in February 2011.  The examiner indicated that the claims file was reviewed.  The examination report indicated that the Veteran was currently being treated with anti-anxiety and anti-depressant medication.  The Veteran reported that he had been married to the same person twice and that he was divorced since the mid-1980's.  He reported that he had very few friends.  With regard to leisure activities, the Veteran reported that he stays at home.  He did not have any special interests.  The examiner noted that there was no history of suicide attempts.  The examiner noted that there was a history of violence of assaultiveness.  The Veteran reported being very irritable and abrasive toward others.  There were no assault or battery charges.  The Veteran reported that he currently lives alone.  

The examiner noted that the Veteran's general appearance was clean.  Psychomotor activity and speech were unremarkable.   The Veteran had a depressed affect.  His mood was anxious.  The Veteran was oriented to time, place and person. His thought content was unremarkable.  There were no delusions.  It was noted that the Veteran did have sleep impairment.  The examiner noted that the Veteran did not have homicidal or suicidal thoughts.  His impulse control was fair.  There were no episodes of violence.  The examiner noted that the Veteran reported marked irritability.  

The examiner commented that the Veteran had mild to moderate social inhibition due to depression and anxiety symptoms.  It was noted that important social events were given up due to substance abuse or recovering from its effects.  With respect to employment, the examiner stated that it would be mere speculation to separate the effects of PTSD due to Vietnam from the depression and anxiety related to an accident at work that prompted his retirement after 33 years of service.  

After a careful review of the record, the board finds that the criteria for a 70 percent rating for PTSD with major depressive disorder have been approximated throughout the appeal period, as it has been shown that the Veteran's disability results in occupational and social impairment with deficiencies in most areas.  In this regard, the medical evidence of record supports a findings of severe occupational and social impairment due to PTSD with major depressive disorder.  The statements from the Veteran's private physicians in August 2006 and February 2007 support this evaluation.  The August 2006 opinion by Dr. J.S. indicated that the Veteran was extremely depressed and at risk for total decompensation.  Dr. M.J.'s February 2007 opinion noted that the Veteran was severely depressed.  In addition, the April 2009 opinion from Dr. R.B. stated that the Veteran was unemployable due to his emotional condition.  With regard to social function, the evidence indicates that the Veteran has reported that he does not engage in social functions outside of his home and rarely visits his family.  At the Board hearing, the Veteran testified that he sometimes experienced suicidal ideation.  VA examinations reflect findings of  marked irritability.  The most recent VA examination noted a history of assaultiveness.  Given the foregoing, the Board finds that a 70 percent rating is warranted for PTSD throughout the appeal period. The Board finds that a 100 percent rating is not warranted, as the record does not demonstrate total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

III.  Extraschedular considerations

The Board has considered whether an extraschedular evaluation is warranted.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has alleged that his PTSD with major depressive disorder renders him unemployable.  The Veteran's claim for TDIU is addressed in the remand portion of this decision.  The Veteran's level of disability is adequately addressed by the rating criteria.  Therefore, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2011).






ORDER

A 70 percent rating is granted for posttraumatic stress disorder with major depressive disorder, subject to regulations governing the payment of monetary benefits.  

REMAND

The Board notes that during the course of the Veteran's appeal for a higher initial rating for PTSD, the Veteran submitted statements indicating that he was unemployable due to symptoms of PTSD with major depressive disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is a part of the appeal for a rating increase.  As the TDIU claim has not been adjudicated by the RO, the Board finds that a remand is warranted so that the Veteran may be provided with an examination to determine his unemployability, with consideration thereafter of the TDIU claim in the first instance by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination by an appropriate physician.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The examiner should be provided with a list of the Veteran's service-connected disabilities.  After a thorough examination, the examiner should provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner should provide a detailed rationale for the opinion.   
2.  Thereafter, the RO should adjudicate the Veteran's claim of entitlement to a TDIU.  If the claim is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


